DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 

As per claim 1,
Line 3 – 6, “a remote instruction point situation recognition unit configured to recognize a remote instruction point situation on a target route of the autonomous driving vehicle based on the target route that is set in advance, position information on the autonomous driving vehicle, and map information”
Line 7, “a recommended time acquisition unit configured to acquire a recommended time”
Line 11 – 12, “a remote instruction sending unit configured to send the remote instruction to the autonomous driving vehicle”
Line 13 – 15, “a predicted time calculation unit configured to calculate a predicted time based on an external environment of the autonomous driving vehicle, the type of the remote instruction, and an instruction time of the remote instruction”
As per claim 2,
Line 3 – 4, “an instruction input unit configured to allow a remote commander to enter the remote instruction according to a situation of the autonomous driving vehicle”
Line 5 – 6, “the predicted time calculation unit is configured to calculate the predicted time also based on the commander tendency information”
As per claim 3,
Line 1 – 4, “the vehicle remote instruction system further comprising a communication delay prediction unit configured to predict a communication delay corresponding to the 
Line 4 – 6, “wherein the predicted time calculation unit is configured to calculate the predicted time that includes the communication delay”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The “remote instruction point situation recognition unit,” “recommended time acquisition unit,” “remote instruction sending unit,” “predicted time calculation unit,” “instruction input unit,” “communication delay prediction unit” are described as being implemented by a processor (Figure 3 – 4, Specification, [Par. 0062], “The processor 10a operates the various operating systems to control the remote instruction server 10. The processor 10a is an arithmetic unit such as a CPU including a control device, an arithmetic device, registers, and the like” wherein the “remote instruction point situation recognition unit,” “recommended time acquisition unit,” “remote instruction sending unit,” “predicted time calculation unit,” “communication delay prediction unit” are parts of the remote instruction server and in communication with the “instruction input unit” as described in figure 4).


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Interpreting the claim in light of the specification, examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in independent claim 1, 10 and 19.

Wang et al. (Publication No. US 20190163176 A1) teaches one variation of a method for transferring control of an autonomous vehicle to a remote operator includes: accessing a specification for triggering manual control of autonomous vehicles; identifying a road segment, within a geographic region, exhibiting characteristics defined by the specification; and associating a location of the road segment, represented in a navigation map, with a remote operator trigger. The method also includes, at the autonomous vehicle operating within the geographic region: autonomously navigating along a route; transmitting a request for manual assistance to the remote operator in response to approaching the location associated with the remote operator trigger; transmitting sensor data to a remote operator portal associated with the remote operator; and executing a navigational command received from the remote operator via the remote operator portal; and resuming autonomous navigation along the route after passing the location.



Choi Sung Lim (English Translation of Publication No. KR 20140102923 A) teaches a method, an apparatus, and a system of transmitting and receiving an estimated execution time of an M2M device management command. According to an embodiment of the present invention, the method of transmitting the estimated execution time of the M2M device management command comprises the steps of: receiving a message indicating that a remote entity is to execute a command from a hosting service capabilities layer (SCL); transmitting information on the estimated execution time to the hosting SCL by calculating the estimated execution time for the execution and time taken to execute the command is complete; and executing the command and transmitting an execution result to the hosting SCL.

	The features “a predicted time calculation unit configured to calculate a predicted time based on an external environment of the autonomous driving vehicle, the type of the remote instruction, and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320.  The examiner can normally be reached on Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668